Name: 2000/62/EC: Commission Decision of 21 December 1999 approving the plan presented by Portugal for the surveillance of African swine fever (notified under document number C(1999) 4783) (Text with EEA relevance) (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  Europe;  agricultural policy
 Date Published: 2000-01-27

 Avis juridique important|32000D00622000/62/EC: Commission Decision of 21 December 1999 approving the plan presented by Portugal for the surveillance of African swine fever (notified under document number C(1999) 4783) (Text with EEA relevance) (Only the Portuguese text is authentic) Official Journal L 022 , 27/01/2000 P. 0065 - 0065COMMISSION DECISIONof 21 December 1999approving the plan presented by Portugal for the surveillance of African swine fever(notified under document number C(1999) 4783)(Only the Portuguese text is authentic)(Text with EEA relevance)(2000/62/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2), and, in particular, Article 10(4) thereof,Whereas:(1) By Commission Decision 1999/789/EC(3), Portugal was requested to submit the Commission a plan for the surveillance of African swine fever in the regions Alentejo and Algarve.(2) The plan submitted by Portugal provides for additional suitable measures to prevent the spread of African swine fever.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan submitted by Portugal for the surveillance of African swine fever is hereby approved.Article 2Portugal shall bring into force the laws, regulations and administrative provisions for implementing the plan referred to in Article 1.Article 3This Decision is addressed to the Portuguese Republic.Done at Brussels, 21 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 310, 4.12.1999, p. 71.